DETAILED ACTION
Applicant's submission filed on 28 January 2022 has been entered.  Claims 1, 3, 4, 6-9, 11, 14, 15, 17, 18, and 20 are currently amended; claim 2 and 10 are cancelled; claims 5, 12, 13, 16, and 19 are previously presented; no claims have been added.  Claims 1, 3-9, and 11-20 are pending and ready for examination.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3-6, 8, 9, 11-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. (US 2015/0280905 A1), hereafter referred Shah, in view of Wang (EP 2,785,091 A1), in view of Zhang et al. (US 2004/0039830 A1), hereafter referred Zhang, further in view of Shi (WO 2012/079381 A1). Shah was cited by applicant’s IDS filed 20 August 2019.

Regarding claim 1, Shah teaches a method for operating a reception end in a wireless communication system, the method comprising:
receiving a first packet from a transmission end (Shah, Fig. 3, [0052]; PDCP receiver receives a PDCP PDU from a PDCP transmitter of another radio node);
deciphering the first packet by using an enciphering parameter (Shah, Fig. 3, [0003]-[0009] and [0052]; the PDCP layer 22 deciphers the PDCP PDU using the HFN which is one of the parameters required by PDCP for ciphering);
detecting a failure in decompression of a header of the deciphered first packet (Shah, Fig. 6, [0061]-[0064]; a RoHC decompression failure may be detected by the RoHC in response to the resulting decompressed packet header which can be due to HFN desynchronization); and
adjusting a value of the enciphering parameter in response to the failure in decompression of the deciphered third packet being detected (Shah, Fig. 3 and 5, [0043] and [0064]; when RoHC decompression failure is due to HFN desynchronization, the system increments the HFN at the PDCP layer 22 in an attempt to repair the HFN desynchronization condition).
Shah does not expressly teach in response to the failure in decompression of the header of the deciphered first packet being detected, determining whether a static field value of the first packet is valid, and transmitting a NACK message or a STATIC-NACK message based on the determination result.
However, Wang teaches in response to the failure in decompression of the header of the deciphered first packet being detected, determining whether a static field value of the first packet is valid (Wang, [0077]; static fields in the header can be checked as a signature to indicate valid PDCP PDUs), and transmitting a NACK message or a STATIC-NACK message based on the determination result (Wang, Fig. 3, [0069]; when the robust header decompression unit detects a decompression failure, it is obligated to send a NACK).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Shah to include the above recited limitations as taught by Wang in order to restore synchronisation (Wang, [0081]).
Shah in view of Wang does not expressly teach in response to transmitting the NACK message, receiving a second packet in which a static field and a first part of dynamic field are compressed and a second part of dynamic filed is uncompressed.
However, Zhang teaches in response to transmitting the NACK message, receiving a second packet in which a static field and a first part of dynamic field are compressed and a second part of dynamic filed is uncompressed (Zhang, [0010] and [0015]; a NACK is used to indicate that the dynamic context of the decompressor is out of synchronization, where all uncompressed headers carry a CRC used to verify decompression).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Shah in view of Wang to include the above recited limitations as taught by Zhang in order to obtain better utilization of the link layer (Zhang, [0004]).
Shah in view of Wang further in view of Zhang does not expressly teach in response to transmitting the STATIC-NACK message, receiving a third packet in which a header is uncompressed, deciphering the third packet by using the enciphering parameter.
However, Shi teaches in response to transmitting the STATIC-NACK message, receiving a third packet in which a header is uncompressed, deciphering the third packet by using the enciphering parameter (Shi, p. 3-4, paragraph 3; the decompressing party sends the STATIC-NACK message to a compressing party and requests the compressing party to continue to send the IR messages to execute decompression processing).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Shah in view of Wang further in view of Zhang to include the above recited limitations as taught by Shi in order to improve robustness of context update message (Shi, p. 4, paragraph 3).

Regarding claim 9, Shah teaches an apparatus for a reception end in a wireless communication system (Shah, Fig. 8, [0067]; wireless device), the apparatus comprising:
a transceiver (Shah, Fig. 8, [0067]; transceiver 46); and
at least one processor coupled with the transceiver (Shah, Fig. 8, [0067]; processor 42) and configured to:
receive a first packet from a transmission end (Shah, Fig. 3, [0052]; PDCP receiver receives a PDCP PDU from a PDCP transmitter of another radio node),
decipher the first packet by using an enciphering parameter (Shah, Fig. 3, [0003]-[0009] and [0052]; the PDCP layer 22 deciphers the PDCP PDU using the HFN which is one of the parameters required by PDCP for ciphering),
detect a failure in decompression of a header of the deciphered first packet (Shah, Fig. 6, [0061]-[0064]; a RoHC decompression failure may be detected by the RoHC in response to the resulting decompressed packet header which can be due to HFN desynchronization), and
adjust a value of the enciphering parameter in response to the failure in decompression being detected (Shah, Fig. 3 and 5, [0043] and [0064]; when RoHC decompression failure is due to HFN desynchronization, the system increments the HFN at the PDCP layer 22 in an attempt to repair the HFN desynchronization condition).
Shah does not expressly teach in response to the failure in decompression of the header of the deciphered first packet being detected, determining whether a static field value of the first packet is valid, and transmitting a NACK message or a STATIC-NACK message based on the determination result.
However, Wang teaches in response to the failure in decompression of the header of the deciphered first packet being detected, determining whether a static field value of the first packet is valid (Wang, [0077]; static fields in the header can be checked as a signature to indicate valid PDCP PDUs), and transmitting a NACK message or a STATIC-NACK message based on the determination result (Wang, Fig. 3, [0069]; when the robust header decompression unit detects a decompression failure, it is obligated to send a NACK).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Shah to include the above recited limitations as taught by Wang in order to restore synchronisation (Wang, [0081]).
Shah in view of Wang does not expressly teach in response to transmitting the NACK message, receiving a second packet in which a static field and a first part of dynamic field are compressed and a second part of dynamic filed is uncompressed.
However, Zhang teaches in response to transmitting the NACK message, receiving a second packet in which a static field and a first part of dynamic field are compressed and a second part of dynamic filed is uncompressed (Zhang, [0010] and [0015]; a NACK is used to indicate that the dynamic context of the decompressor is out of synchronization, where all uncompressed headers carry a CRC used to verify decompression).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Shah in view of Wang to include the above recited limitations as taught by Zhang in order to obtain better utilization of the link layer (Zhang, [0004]).
Shah in view of Wang further in view of Zhang does not expressly teach in response to transmitting the STATIC-NACK message, receiving a third packet in which a header is uncompressed, deciphering the third packet by using the enciphering parameter.
However, Shi teaches in response to transmitting the STATIC-NACK message, receiving a third packet in which a header is uncompressed, deciphering the third packet by using the enciphering parameter (Shi, p. 3-4, paragraph 3; the decompressing party sends the STATIC-NACK message to a compressing party and requests the compressing party to continue to send the IR messages to execute decompression processing).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Shah in view of Wang further in view of Zhang to include the above recited limitations as taught by Shi in order to improve robustness of context update message (Shi, p. 4, paragraph 3).

Regarding claims 3 and 11, Shah in view of Wang in view of Zhang further in view of Shi teaches the method of claim 1 and the apparatus of claim 9 above.  Further, Shah teaches wherein adjusting of the value of the enciphering parameter value comprises:
comparing a parameter value regarding a number of times of failures in decompression with a pre-set reference value (Shah, [0056]; the HFN desynchronization detection and correction function has a parameter for a counter q for the number of consecutive deciphered PDCP PDUs that have failed the sanity check and compares that to a pre-defined de-bounding parameter Q (step 318)); and
when the parameter value regarding the number of times of failures is greater than the pre-set reference value, increasing the enciphering parameter value (Shah, [0056]-[0058]; the HFN is incremented and the counter q is reset).

Regarding claims 4 and 12, Shah in view of Wang in view of Zhang further in view of Shi teaches the method of claim 3 and the apparatus of claim 11 above.  Further, Shah teaches further comprising: 
when the parameter value regarding the number of times of failures is greater than the pre-set reference value, resetting the parameter value regarding the number of times of failures (Shah, [0056]-[0058]; the HFN is incremented and the counter q is reset).

Regarding claims 5 and 13, Shah in view of Wang in view of Zhang further in view of Shi teaches the method of claim 3 and the apparatus of claim 11 above.  Further, Shah teaches further comprising:
when the parameter value regarding the number of times of failures is less than or equal to the pre-set reference value, increasing the parameter value regarding the number of times of failures (Shah, [0056]; the HFN desynchronization detection and correction function 24 determines whether a counter q is less than Q, if so, the function increments the counter q and discards the PDCP PDU (step 316)); and
dropping the received packet (Shah, [0056]; the HFN desynchronization detection and correction function 24 determines whether a counter q is less than Q, if so, the function increments the counter q and discards the PDCP PDU (step 316)).

Regarding claims 6 and 14, Shah in view of Wang in view of Zhang further in view of Shi teaches the method of claim 3 and the apparatus of claim 11 above.  Further, Shah teaches further comprising:
deciphering the third packet by using the increased enciphering parameter value (Shah, [0059]; notably when deciphering the next received PDCP PDU, the new or incremented HFN is utilized); and
when decompression of the header of the deciphered third packet fails, increasing the increased enciphering parameter value again (Shah, Fig. 3, [0043] and [0052]-[0059]; the process returns to step 300 and repeated for each successive received PDCP PDU, including when RoHC decompression failure is due to HFN desynchronization, the system increments the HFN at the PDCP layer 22 in an attempt to repair the HFN desynchronization condition).

Regarding claims 8 and 18, Shah in view of Wang in view of Zhang further in view of Shi teaches the method of claim 6 and the apparatus of claim 14 above.  Further, Shah teaches further comprising, 
when decompression of the header of the deciphered third packet succeeds, resetting the parameter value regarding the number of times of failures in decompression (Shah, [0055]; if the sanity check declares a “sane” condition for the deciphered PDCP PDU, the HFN desynchronization detection and correction function resets all HFN desynchronization parameters including counters q and p).

Regarding claims 16 and 19, Shah in view of Wang in view of Zhang further in view of Shi teaches the method of claim 1 and the apparatus of claim 9 above.  Further, Shah teaches wherein the decompression is performed by a robust header compression (ROHC) compression technique (Shah, [0035]; PDCP layer supports header compression using RoHC protocol).

Regarding claims 17 and 20, Shah in view of Wang in view of Zhang further in view of Shi teaches the method of claim 1 and the apparatus of claim 9 above.  Further, Shah teaches wherein the enciphering parameter comprises a hyper frame number (HFN) (Shah, Fig. 3 and 5, [0043] and [0064]; when RoHC decompression failure is due to HFN desynchronization, the system increments the HFN at the PDCP layer 22 in an attempt to repair the HFN desynchronization condition).

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shah in view of Wang in view of Zhang further in view of Shi as applied to claims 6 and 14 above, and further in view of Parron et al. (US 2018/0007113 A1), hereafter referred Parron.

Regarding claims 7 and 15, Shah in view of Wang in view of Zhang further in view of Shi teaches the method of claim 6 and the apparatus of claim 14 above.  Further, Shah teaches further comprising:
when decompression of the header of the deciphered third packet succeeds, transmitting information regarding the success in decompression to the transmission end (Shah, Fig. 6, [0061]-[0062]; if there was no RoHC decompression failure, the sanity check procedure returns a “sane” condition in step 404 and the STATIC-NACK flag is false).
Shah in view of Wang in view of Zhang further in view of Shi does not expressly teach receiving a fourth packet whose header is compressed from the transmission end.
However, Parron teaches further comprising:
receiving a fourth packet whose header is compressed from the transmission end (Parron, [0050]; the PDU is forwarded to the PDCP layer including a compressed header).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Shah in view of Wang in view of Zhang further in view of Shi to include the above recited limitations as taught by Parron in order to maintain receiving data quality (Parron, [0002]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODRICK MAK whose telephone number is (571)270-0284. The examiner can normally be reached Monday - Friday 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M./Examiner, Art Unit 2416                

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416